Citation Nr: 1423479	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating (or evaluation) for migraine headaches from September 29, 2003 to April 7, 2014, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1994 to September 2003.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida, which, in pertinent part, granted
service connection for migraine headaches with a 0 percent (i.e., noncompensable) initial disability rating effective from September 29, 2003.

In an August 2012 decision, the Board, in pertinent part, denied an initial compensable rating for migraine headaches, and the Veteran appealed that portion of the August 2012 Board decision denying an initial compensable rating for migraine headaches to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In June 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion), and the part of the Board's decision that denied an initial compensable rating for migraine headaches was remanded for consideration and analysis of certain medical evidence addressing the Veteran's symptomatology and the credibility of the Veteran's contentions.  

In January 2014, the Board remanded the appeal in order to provide the Veteran with another VA medical examination to ascertain the current nature and frequency of the service-connected migraine headaches.  Thereafter, the Agency of Original Jurisdiction (AOJ) readjudicated the appeal.  The case now returns to the Board after providing the Veteran with a VA medical examination and readjudicating the appeal in April 2014; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In an April 2014 rating decision, the RO granted a higher initial rating for migraine headaches to 30 percent for the period (or "stage") of rating from April 7, 2014, based on evidence of characteristic prostrating attacks occurring on an average once a month over last several months; therefore, the issue on appeal has been recharacterized to reflect the "staged" initial rating on the first page of this decision.  



FINDING OF FACT

For the entire rating period from September 29, 2003, the migraine headache disability has been manifested by migraine headaches with prostrating attacks that occur, on average, once or twice a month.  


CONCLUSION OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 30 percent rating, and no higher, for migraine headaches are met for the rating period from September 29, 2003 to April 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2013).  

2.  The criteria for a rating in excess of 30 percent rating for migraine headaches are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for the migraine headache disability following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the RO provided the Veteran VA medical examinations in connection with the appeal in August 2003, May 2009, and April 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners had an accurate history of the migraine headache disability as obtained from the Veteran and review of the record, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disability.  The medical examiners also considered the Veteran's subjective complaints as it related to current migraine headache symptomatology and its effects on his daily life, and performed a thorough examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The complete service treatment records are of record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2 (2013), which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for Migraine Headaches

Migraine headaches were initially rated at 0 percent (noncompensable) from September 29, 2003 to April 7, 2014, and at 30 percent thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  Under Diagnostic Code 8100, a noncompensable (0 percent) evaluation is assigned with less frequent attacks than those required for a 10 percent rating.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  A maximum 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.  Prostration is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  

Rating Period From September 29, 2003 to April 7, 2014

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the frequency and severity of the Veteran's migraine headaches more closely approximates the schedular criteria for a 30 percent rating under Diagnostic Code 8100 from September 29, 2003 to April 7, 2014.  On the one hand, there is evidence of record showing that the migraine headaches were not manifested by characteristic prostrating attacks at any time during the portion of the rating period from September 29, 2003 to April 7, 2014, which is consistent with a noncompensable (0 percent) schedular rating under Diagnostic Code 8100.  For example, at the May 2009 VA medical examination, the Veteran reported flare-ups of migraine twice a month but stated that the attacks were not prostrating in nature, and ordinary activity was possible during such attacks.  

On the other hand, there is other evidence showing that the migraine headaches were characterized by prostrating attacks occurring on average of once a month for several months throughout this portion of the rating period, which more closely approximates the criteria for a 30 percent schedular rating.  After reviewing the record, and considering the Veteran's report of migraines at least twice per month manifested by throbbing pain on the left side of the head, blurred vision, nausea, sensitivity to light and noise at the April 2014 VA medical examination, the April 2014 VA medical examiner noted an assessment of migraine cephalgia manifested by prostrating attacks at least twice a month with mild functional limitation.  The April 2014 VA medical examiner opined that the migraine headaches were manifested by characteristic prostrating attacks of migraine twice per month but did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  When asked to comment on the functional impact of migraines, the April 2014 VA medical examiner wrote that, on days of migraines (about twice a month), the Veteran had to rest in a dark, quiet room and was not able to engage in any physical activities.  

Although the April 2014 VA medical examination report is dated outside this portion of the rating period, the Board notes that the April 2014 VA medical examiner considered the entire record, including service treatment records, prior VA examination reports, and post-service treatment records dated as early as 2004, when opining that migraines were manifested by prostrating attacks approximately twice per month, without any reference to a change in frequency and/or severity of migraine since service separation.  Also, the medical opinion of the April 2014 VA medical examiner regarding the frequency and severity of the migraine headaches is consistent with other evidence of record during the period from September 29, 2003 to April 7, 2014.  For these reasons, the April 2014 VA examination report is of some probative value as it reflects on the severity of the Veteran's migraine headaches even prior to April 2014.  

As noted in the April 2014 VA medical examination report, post-service treatment records show that, in 2004, the Veteran received emergency treatment for migraine once in July 2004, once in August 2004, twice in October 2004, and once in November 2004.  Because these treatment records show that the migraine headaches were so severe that the Veteran sought emergency treatment on several occasions during the period, this evidence tends to support a finding that the severity and frequency of migraine headaches approximated characteristic prostrating attacks occurring, on average, once a month for several months.  Also, in 2006, treatment records show that the Veteran received medical treatment for migraine headache once in July 2006, and once in August 2006.  This evidence similarly tends to support a finding that migraine headaches were of the frequency and severity to approximate prostrating attacks approximately once a month for several months during this portion of the rating period.    

In addition, the Veteran has often reported throughout the period that attacks of migraine headaches occur, on average, one to two times a month.  For example, at the August 2003 VA medical examination, the Veteran reported having migraines approximately once a month.  At the May 2009 VA medical examination, the Veteran reported that migraine headaches occurred twice a month, with flare-ups occurring approximately twice per month.  In an August 2009 statement, the Veteran similarly reported that she had prostrating headaches twice a month.  The reported frequency of migraine attacks at the VA medical examinations is consistent with the frequency of occurrence of migraine shown by the post-service treatment records, as discussed above.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache disability picture approximates migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, which is the level of impairment contemplated by the 30 percent schedular rating.  Because the migraine headaches symptoms and level of impairment have remained relatively unchanged throughout this portion of the rating period, the criteria for a 30 percent rating under Diagnostic Code 8100 from September 29, 2003 to April 7, 2014 are more nearly approximated.  38 C.F.R. § 4.3.  Because migraine headaches are now rated at 30 percent under Diagnostic Code 8100 for the entire rating period (i.e., from September 29, 2003), the Board will next explain why a rating in excess of 30 percent is not warranted for any period.  


Entire Rating Period

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the next higher (and maximum) rating of 50 percent under Diagnostic Code 8100 is warranted for migraine headaches for the entire rating period.  The weight of the evidence demonstrates that migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  After performing a thorough interview and examination of the Veteran and reviewing the record, the April 2014 VA medical examiner specifically noted that the migraine headaches were not manifested by very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The April 2014 VA medical examiner had adequate facts and data on which to base the medical opinion; therefore, it is of significant probative value.  Also, when asked to comment on the functional impact of the migraine headache disability, the April 2014 VA medical examiner wrote that, on days of migraines (about twice a month), the Veteran had to rest in a dark, quiet room and was not able to engage in any physical activities.  The frequency of symptoms and associated functional impairment is consistent with the schedular criteria for the 30 percent rating.  Thus, the evidence, which shows that attacks of migraine headaches preventing engagement in physical activity occur only twice a month, weighs against finding that the frequency and severity of prostrating attacks of migraine headache more nearly approximates the schedular criteria for a 50 percent rating.    

The Board notes that, in the November 2004 Notice of Disagreement, the Veteran reported that the frequency and severity of the migraine headaches (i.e., prostrating attacks) had increased from once a month to about once every week and caused a "highly debilitative state."  Additionally, in March 2008, the Veteran told a treating VA medical provider that she had been having a lot of headaches and dizziness affecting the whole head and occurring on a daily basis.  Also, the Veteran's mother wrote, in an August 2008 statement, that she had observed that her daughter's migraine headaches occurred at least once or twice bi-weekly and the attacks caused tremendous pain, were greatly debilitating, and limited the Veteran's ability to perform or participate in her daily activities.  This evidence suggests that migraine headaches are of a severity and frequency commensurate with a 50 percent schedular rating; however, this evidence is inconsistent with, and outweighed by, the Veteran's own reported histories regarding the frequency and severity of headaches.  

Subsequently, at the May 2009 VA medical examination, the Veteran reported that the "course" of migraine headaches had been intermittent, occurring twice a month.  Also, in an August 2009 statement, the Veteran stressed that she "never said [she had] have daily headaches," and stated that she had prostrating headaches twice a month at which times she was unable to care for her children.   In an April 2014 statement, the Veteran reported that, over the last year, she had suffered from migraine headaches with prostrating attacks on the average of two to three times per month, and impaired her ability to care for herself and her children and to perform or participate in daily activities.  

Because the Veteran specifically stated at the May 2009 VA medical examination that the course of migraine headaches was intermittent and occurring approximately twice per month, the August 2009 statement submitted by the Veteran intended to correct an inaccurate report of daily headaches, and the post-service treatment records are consistent with the report of prostrating attacks of migraine headache occurring, on average, once or twice a month, the Board finds this evidence to be a more accurate representation of the frequency and severity of the migraine headaches because it is consistent with the frequency and severity of migraine headaches as demonstrated in post-service treatment records on the whole, as well as in several other statements from the Veteran regarding the frequency and severity of migraine symptoms and associated impairment throughout the course of the appeal; therefore, this evidence is more credible and of greater probative value than the assertions of daily or weekly headaches, which are not supported by or consistent with other, more credible evidence of record.  Thus, the evidence weighs against a finding that the frequency and severity of the migraine headache disability more closely approximate the schedular criteria for a 50 percent rating for any period.  For these reasons, a rating in excess of 30 percent under Diagnostic Code 8100 is not warranted at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 30 percent rating under Diagnostic Code 8100.  The schedular criteria for rating the migraine headaches encompass all symptoms and functional impairment associated with the Veteran's migraines.  The schedular rating criteria contemplate the frequency and severity of "prostrating attacks," as well as the average occupational impairment caused by headaches, specifically including work impairment and loss of income due to attacks of headaches (i.e., severe economic inadaptability).  In this case, the 30 percent schedular rating contemplates migraine headaches manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At the April 2014 VA medical examination, the Veteran specifically reported that she did not work and was on disability due to nonservice-connected anxiety and depression.  The April 2014 VA medical examiner specifically noted that these symptoms were unrelated to the migraines.  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 30 percent schedular rating; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected migraine headaches, no extraschedular referral is warranted in this case.  

Consideration of a Total Disability Rating Based on Individual Unemployability

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  As stated above, at the April 2014 VA medical examination, the Veteran reported that she did not work and was on disability due to non-service-connected anxiety and depression.  The April 2014 VA medical examiner specifically noted that the symptoms were unrelated to migraines.  The Veteran has not alleged, and the record does not show, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to the service-connected disabilities; therefore, a claim for TDIU is not raised, and is not part of the rating appeal.        


ORDER

An initial disability for migraine headache of 30 percent, for the period from September 29, 2003 to April 7, 2014, is granted; an initial rating in excess of 30 percent for any period is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


